Name: Commission Regulation (EC) No 2520/97 of 15 December 1997 adapting Council Regulation (EC) No 2200/96 as regards the combined nomenclature codes for tomatoes and table grapes
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31997R2520Commission Regulation (EC) No 2520/97 of 15 December 1997 adapting Council Regulation (EC) No 2200/96 as regards the combined nomenclature codes for tomatoes and table grapes Official Journal L 346 , 17/12/1997 P. 0041 - 0041COMMISSION REGULATION (EC) No 2520/97 of 15 December 1997 adapting Council Regulation (EC) No 2200/96 as regards the combined nomenclature codes for tomatoes and table grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 2 (1) thereof,Whereas Commission Regulation (EC) No 2086/97 of 4 November 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) amends the combined nomenclature, in particular as regards tomatoes and table grapes;Whereas the table in Article 1 (2) of Council Regulation (EC) No 2200/96 of 18 October 1996 on the common organization of the market in fruit and vegetables (4) should be adapted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 The table in Article 1 (2) of Regulation (EC) No 2200/96 is hereby amended as follows:>TABLE>is replaced by:>TABLE>>TABLE>is replaced by:>TABLE>Article 2 This Regulation shall enter into force on 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 34, 9. 2. 1979, p. 2.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 312, 14. 11. 1997, p. 1.(4) OJ L 297, 21. 11. 1996, p. 1.